Case 16-51200   Doc 64-1   Filed 08/22/19 Entered 08/22/19 14:58:27   Desc Note -
                               Exhibit A Page 1 of 4
Case 16-51200   Doc 64-1   Filed 08/22/19 Entered 08/22/19 14:58:27   Desc Note -
                               Exhibit A Page 2 of 4
Case 16-51200   Doc 64-1   Filed 08/22/19 Entered 08/22/19 14:58:27   Desc Note -
                               Exhibit A Page 3 of 4
Case 16-51200   Doc 64-1   Filed 08/22/19 Entered 08/22/19 14:58:27   Desc Note -
                               Exhibit A Page 4 of 4
